Name: Commission Regulation (EEC) No 1679/89 of 14 June 1989 amending Regulation (EEC) No 2191/81 on the granting of aid for the purchase of butter by non-profitmaking institutions and organizations
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic policy;  monetary economics;  marketing;  legal form of organisations
 Date Published: nan

 No L 164/ 14 Official Journal of the European Communities 15. 6. 89 COMMISSION REGULATION (EEC) No 1679/89 of 14 June 1989 amending Regulation (EEC) No 2191/81 on the granting of aid for the purchase of butter by non-profitmaking institutions and organizations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 12 (3) thereof, butter and the level of sales under that Regulation, the aid should be reduced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 2191 /81 , ' 165 ECU' is hereby replaced by 'ECU ISO'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EEC) No 2191/81 (3), as last amended by Regulation (EEC) No 442/88 (4), provides for the granting of aid for the purchase of butter by non-profitmaking institutions and organizations ; whereas, in view of the current situation on the market for This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 13 . 0 OJ No L 84, 29 . 3 . 1989, p. 1 . (3) OJ No L 213, 1 . 8 . 1981 , p. 20 . (4 OJ No L 45, 18 . 2. 1988, p. 25.